In a medical malpractice action, defendant appeals from an order of the Supreme Court, Nassau County (Balletta, J.), dated March 25, 1981, which held that defendant’s motion for summary judgment could not be determined on the papers submitted to Special Term, and directed an immediate trial on the issues raised by said motion, pursuant to CPLR 3212 (subd [c]). Appeal dismissed, sua sponte, without costs or disbursements. (See Bagdy v Progresso Foods Corp., 86 AD2d 589; Rahbe v Rahbe, 86 AD2d 603; Sklarin v Sklarin, 86 AD2d 606.) Damiani, J. P., Gibbons, O’Connor and Boyers, JJ., concur.